Title: To James Madison from William Jones, 18 June 1814
From: Jones, William
To: Madison, James


        
          Dear Sir
          June 18. 1814
        
        The importance of the matter and of the observations contained in the enclosed letter compel me to submit it to your perusal though there is one suggestion which the writer would not readily forgive me for exposing.
        The subject connected with that suggestion is so exceedingly momentous as to justify its exhibition to the person best qualified to appreciate its value and the fitness of the individual to improve it for the interest of our country. For my own part I know of no statesman so peculiarly fitted for that very agency and I hope the President may pardon the expression of my sincere wish that his preeminent talents personal endowments and long and faithful labours in the Republican Vineyard may rewarded by the confidence of the Executive. I am most sincerly your Obdt Servt
        
          W Jones
        
      